Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 1 of 11 PageID #: 3398




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   --------------------------------------------------------------------- X
                                                                         :
   CLAUDIA GAYLE, Individually, On Behalf of All                         :
   Others Similarly Situated and as a Class Representative, :
   ALINE ANTENOR, ANNE C. DEPASQUALE,                                    :
   ANNABEL LLEWELLYN-HENRY, EVA MYERS-                                   :
   GRANGER, LINDON MORRISON, NATALIE                                     :
   RODRIGUEZ, JACQUELINE WARD, DUPONT                                    :
   BAYAS, CAROL P. CLUNIE, RAMDEO                                        :
   CHANKAR SINGH, CHRISTALINE PIERRE,                                    :
   LEMONIA SMITH, BARBARA TULL, HENRICK                                  :
   LEDAIN, MERIKA PARIS, EDITH MUKARDI,
                                                                         :
   MARTHA OGUN JANCE, MERLYN PATTERSON,
                                                                         :
   ALEXANDER GUMBS, SEROJNIE BHOG,
                                                                         :
   GENEVIEVE BARBOT, CAROLE MOORE,
   RAQUEL FRANCIS, MARIE MICHELLE GERVIL, :
   NADETTE MILLER, PAULETTE MILLER,                                      :
   BENDY PIERRE-JOSEPH, ROSE-MARIE                                       :   REPORT AND
   ZEPHIRIN, SULAIMAN ALI-EL, DEBBIE ANN                                 :   RECOMMENDATION
   BROMFIELD, REBECCA PILE, MARIA GARCIA                                 :   1:07-cv-04672 (NGG)(PK)
   SHANDS, ANGELA COLLINS, BRENDA LEWIS,                                 :
   SOUCIANNE QUERETTE, SUSSAN AJIBOYE,                                   :
   JANE BURKE HYLTON, WILLIE EVANS,                                      :
   PAULINE GRAY, EVIARNA TOUSSAINT,                                      :
   GERALDINE JOAZARD, NISEEKAH Y. EVANS,                                 :
   GETTY ROCOURT, CATHERINE MODESTE,                                     :
   MARGUERITE L. BHOLA, YOLANDA                                          :
   ROBINSON, KARLIFA SMALL, JOAN-ANN R.                                  :
   JOHNSON, LENA THOMPSON, MARY A. DAVIS, :
   NATHALIE FRANCOIS, ANTHONY HEADLAM, :
   DAVID EDWARD LEVY, MAUD SAMEDI,                                       :
   BERNICE SANKAR, MARLENE HYMAN,                                        :
   LUCILLE HAMILTON, PATRICIA ROBINSON                                   :
                                                                         :
                               Plaintiffs,                               :
                                                                         :
                      -against-                                          :
                                                                         :
   HARRY’S NURSES REGISTRY, INC., and HARRY                              :
   DORVILIER,                                                            :
                                                                         :
                               Defendants.                               :
                                                                         :
   --------------------------------------------------------------------- X


                                                               1
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 2 of 11 PageID #: 3399



  Peggy Kuo, United States Magistrate Judge:

          Plaintiffs filed a Motion for Attorney’s Fees and Costs seeking an order pursuant to 29 U.S.C.

  § 216(b), awarding the costs and fees of this action incurred on appeal. (“Motion,” Dkt. 276.) The

  Honorable Nicholas G. Garaufis referred the Motion to the undersigned for a Report and

  Recommendation. (Feb. 26, 2020 Order.)

                                      PROCEDURAL HISTORY

          On November 7, 2007, Claudia Gayle commenced an action on behalf of herself and other

  similarly situated nurses employed by Defendants. (Compl., Dkt. 1 ¶ 1.) Gayle sought to recover

  unpaid overtime pay and liquidated damages under the Fair Labor Standards Act (“FLSA”). (Id. ¶¶

  22-24.) During the course of a years-long litigation—including, an appeal to the Second Circuit, see

  Gayle v. Harry’s Nurses Registry, Inc., 594 F. App’x 714 (2d Cir. 2014), and a petition for a writ of

  certiorari, which the Supreme Court denied, see Harry’s Nurses Registry, Inc. v. Gayle, 135 S. Ct. 2059

  (2015)—three judgments were entered against Defendants.            In total, Plaintiffs were awarded

  $760,315.76 for lost wages and liquidated damages under the FLSA, and fees and costs totaling

  $171,643.39. (Dkts. 180, 214, 225, 226; see also Dkt. 261 at 4.)

          On September 22, 2017, Defendant Harry Dorvilier filed a letter entitled “Motion for

  Sanctions.” (Dkt. 233.) Dorvilier alleged that Plaintiffs’ counsel, Jonathan A. Bernstein, was not

  properly distributing to Plaintiffs the money awarded to them by the Court. (Id. at 1-2.) Dorvilier

  also alleged that Bernstein “double dipped” by keeping for himself funds that should have gone to the

  clients and, as a result, received more money than the Court awarded him. (Id. at 2.) After considering

  the briefing and evidence submitted by the parties, Judge Marilyn D. Go recommended that

  Defendants’ motion for sanctions “be denied in all respects.” (Dkt. 261 at 25.) Defendants filed

  objections to Judge Go’s report and recommendation on September 25, 2018. (Dkt. 262.) Judge

  Garaufis adopted the report and recommendation in full on September 30, 2018. (“Order,” Dkt. 264.)



                                                     2
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 3 of 11 PageID #: 3400



           Defendants appealed this Court’s Order to the Second Circuit on November 16, 2018. (Appeal

  Docketed, No. 18-3472 (2d Cir. Nov. 16, 2018).) The parties engaged in motion practice before the

  Second Circuit, including a motion to consolidate Defendants’ appeal in this case with another case

  (Appellate Dkts. 30, 35, 38, 39, 52) and multiple motions to reinstate the appeal (see Appellate Dkts.

  79-86, 90, 91, 96, 98; see also Dkt. 277 ¶ 11). The Second Circuit affirmed the Order on January 24,

  2020 (Appellate Dkt. 133) and issued a mandate on February 14, 2020 (Dkt. 275). The Second Circuit

  held that “the district court [did not] abuse[ ] its discretion in ultimately declining to impose sanctions

  on plaintiffs’ counsel.” Gayle v. Harry’s Nurses Registry, 802 F. App’x 1, 3 (2d Cir. 2020).

           On February 25, 2020, Plaintiffs filed the Motion (see Dkts. 276, 277), seeking attorney’s fees

  and costs “for work done on appeal.” (Dkt. 277 ¶ 4.) Plaintiffs seek $14,834.66 in fees (id. ¶ 13),

  representing a total of 37.86 hours of attorney and paralegal time. (Id. ¶ 10; Dkt. 277-2 at 2.)

  Bernstein’s hourly rate is $400 and the paralegal’s hourly rate is $80. (Dkt. 277-2 at 1, 2.) According

  to an exhibit submitted by Plaintiffs, the fees were incurred as follows: 1

                 High Level Description                            Time                     Fees
      Paralegal Time                                        0.6 hours              $48.00
      Attorney Time (Excluding Fees Motion)                 33.61 hours            $13,446.66
      Attorney Time on Fees Motion                          3.05 hours             $1,220
      Attorney Travel Time                                  0.6 hours              $120

  Plaintiffs also seek $136.50 in copying costs. (Dkt. 277 ¶ 12; Dkt. 277-2 at 2.) In total, Plaintiffs

  request an award in the amount of $14,971.16. (Dkt. 277 ¶ 13; Dkt. 277-2 at 3.) Defendants did not

  oppose the motion.

                                            LEGAL STANDARD

           “Under the FLSA . . . , a prevailing plaintiff is entitled to reasonable attorneys’ fees and costs.”

  Fisher v. SD Protection Inc., 948 F.3d 593, 600 (2d Cir. 2020) (citing 29 U.S.C. § 216(b)). The costs



  1Information in this chart is derived from Exhibit 2 to the Declaration in Support of Plaintiffs’ Motion for
  Attorney’s Fees and Costs. (See Dkt. 277-2.)


                                                        3
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 4 of 11 PageID #: 3401



  awarded “normally includes those reasonable out-of-pocket expenses incurred by the attorney and

  which are normally charged fee-paying clients.” Id. (quotation, citation, and alteration omitted). A

  prevailing plaintiff may also receive those fees and costs incurred while defending an appeal. See Young

  v. Cooper Cameron Corp., 586 F.3d 201, 208 (2d Cir. 2009) (remanding the case “to the district court for

  the proper determination of appellate fees and costs owed to Young,” the prevailing plaintiff and

  appellee).

          “The fee applicant must submit adequate documentation supporting the requested attorneys’

  fees and costs.” Fisher, 948 F.3d at 600.

          Courts use the lodestar analysis to calculate “a presumptively reasonable fee” in FLSA cases.

  Gonzalez v. Scalinatella, Inc., 112 F. Supp. 3d 5, 20-21 (S.D.N.Y. 2015). The “lodestar is calculated by

  multiplying the number of hours reasonably billed by . . . the appropriate hourly rate.” In re Nortel

  Networks Corp. Sec. Litig., 539 F.3d 129, 132 n.4 (2d Cir. 2008) (quotation omitted). Ultimately, “[t]he

  district court retains discretion to determine what constitutes a reasonable fee.” Millea v. Metro-N. R.R.

  Co., 658 F.3d 154, 166 (2d Cir. 2011) (quotation, citation, and alteration omitted).


                                              DISCUSSION

  I.      Paralegal Fees

          Plaintiffs seek reimbursement of the paralegal’s work at the rate of $80 per hour. (Dkt. 277-2

  at 2.) The Court has previously found this rate to be reasonable. (Dkt. 206 at 22, R&R adopted, Dkt.

  211.) For the appeal, the paralegal billed 0.60 hours on July 22, 2019, for “[f]ormat[ting] TOC, TOA

  & Brief for filing.” (Dkt. 277-2 at 2.) The undersigned concludes that these are appropriate tasks for

  a paralegal to perform and that the paralegal spent a reasonable amount of time on them. See Barile v.

  Allied Interstate, Inc., No. 12-CV-916 (LAP)(DF), 2013 WL 795649, at *10 (S.D.N.Y. Jan. 30, 2013),

  R&R adopted, 2013 WL 829189 (S.D.N.Y. Mar. 4, 2013) (stating that “revising tables of contents and

  authorities” are compensable paralegal tasks). Therefore, the undersigned recommends that Plaintiffs’


                                                      4
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 5 of 11 PageID #: 3402



  motion be granted as to the paralegal fees.

   II.    Attorney Bernstein’s Fees

          A.      H ourly Rate

          Bernstein’s current hourly rate is $400. (Dkt. 277 ¶ 5.) “In the Eastern District of New York,

  depending on the nature of the action, extent of legal services provided, and experience of the attorney,

  hourly rates range from approximately $300 to 400 per hour for partners . . . .” Gagasoules v. MBF

  Leasing LLC, No. 08-CV-2409 (ADS)(ARL), 2013 WL 1760134, at *3 (E.D.N.Y. Apr. 24, 2013); see

  also Orellana v. Murgat, No. 17-CV-6854 (JS)(AYS), 2018 WL 5456678 (E.D.N.Y. Aug. 24, 2018), R&R

  adopted, Sept. 24, 2018 (applying the range in Gagasoules to an FLSA fees petition). Bernstein’s rate is

  the same as it was when he previously applied for a fee award in this action. At that time, the Court

  reduced his rate to $350 per hour, finding that although he “has considerable experience as a labor

  and employment lawyer, his background is not as extensive as those highly experienced and

  impeccably credentialed partners who have been awarded rates on the higher end of the attorneys’

  fees spectrum.” (Dkt. 206 at 20-21 (quotation and citation omitted).) The Court also found that “[t]he

  nature of the work performed in this matter was relatively straightforward and no novel or complex

  issues were raised by plaintiffs.” (Id. at 21.)

          Bernstein gives three reasons justifying a higher hourly rate from the one the Court previously

  approved, none of which are persuasive. First, “the rate should be augmented by $50 per hour to

  account for inflation and counsel’s increased expertise in the ensuing 6 ½ years.” (Dkt. 277 ¶ 6.) The

  hourly range for experienced labor and employment lawyers practicing in this district has held steady

  at least since this Court’s prior opinion in 2013. (See Dkt. 206 at 20 (“As a preliminary matter, courts

  have found that the prevailing hourly rate for partners in this district is between $300 and $400.”).)

  As recently as May 4, 2020, another court in this district found that in FLSA cases, the “prevailing

  rates range from $300 to $400 per hour for experienced attorneys.” Callari v. Blackman Plumbing Supply,



                                                     5
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 6 of 11 PageID #: 3403



  Inc., No. 11-CV-3655 (ADS)(AKT), 2020 WL 2771008, at *9 (E.D.N.Y. May 4, 2020), R&R adopted,

  2020 WL 2769266 (E.D.N.Y. May 28, 2020) (reducing an attorney’s hourly rate from $425 to $380);

  see also Martir v. Huntington Provisions Inc., No. 19-CV-2412 (DRH)(AYS), 2020 WL 2736696, at *8

  (E.D.N.Y. Apr. 29, 2020), R&R adopted, 2020 WL 2735173 (E.D.N.Y. May 26, 2020) (citing the range

  in Gagasoules and finding a billing rate of $375 per hour “to be within the reasonable range”). Bernstein

  provides no reason why his rate should be increased over the ensuing six and a half years when the

  prevailing rates have not changed.

          Bernstein alleges that his experience has increased in the past six and a half years, but he has

  submitted no evidence to support this claim. See Cho v. Koam Med. Servs. P.C., 524 F. Supp. 2d 202,

  208 (E.D.N.Y. 2007) (finding “that a superior award” of higher hourly rate is not warranted when the

  “attorneys have not provided any evidence” of their experience); see also Anthony v. Franklin First Fin.,

  Ltd., 844 F. Supp. 2d 504, 508 (S.D.N.Y. 2012) (declining to credit a party’s asserted hourly rate when

  it was not supported by evidence). The only case Bernstein cites in support of his argument that

  inflation warrants a higher hourly rate is out of district. (Dkt. 277 ¶ 6 (citing Greathouse v. JHS Sec., Inc.,

  No. 11-CV-7845 (PAE)(GWG), 2017 WL 606507 (S.D.N.Y. Feb. 15, 2017), R&R adopted, 2017 WL

  4174811 (S.D.N.Y. Sept. 20, 2017), aff’d 735 F. App’x 25 (2d Cir. 2018).) However, the reasonableness

  of an attorney’s hourly rate is determined by the prevailing rates in “the district in which the court

  sits.” Martir, 2020 WL 2736696, at *8 (quotation and citation omitted).

          Second, unlike the underlying FLSA litigation, Bernstein contends that the sanctions appeal

  “involved more complex questions of standing and the purported requirement that a district court

  exercising its ancillary jurisdiction over distribution of the judgment must conduct a full evidentiary

  hearing notwithstanding the documentary evidence.” (Dkt. 277 ¶ 7.) Bernstein fails to explain why

  the issues on appeal were “more complex” than those in the underlying litigation, or to cite any cases

  in support of his position. See Cruz v. Local Union No. 3 of the Int’l Bhd. of Elec. Workers, No. 89-CV-



                                                        6
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 7 of 11 PageID #: 3404



  4240 (ADS), 1995 WL 374401, at *11 (E.D.N.Y. Feb. 17, 1995) (rejecting counsel’s “conten[tion] that

  they should be compensated at a higher hourly rate for their appellate work” when, inter alia, “[c]ounsel

  cites no case, however, to support [the] proposition” that the “appeal in this case involved ‘complex

  and novel’ issues”).

          Indeed, a review of the Second Circuit’s summary order affirming this Court’s denial of

  Defendants’ sanctions motion confirms that the issue on appeal was straightforward. Defendants

  claimed on appeal that this Court abused its discretion in not holding an evidentiary hearing before

  denying the sanctions motion. Gayle, 802 F. App’x at 3. In a brief opinion, the Second Circuit

  explained that “[a]ppellants cite no authority for the proposition that a district court errs when it does

  not hold an evidentiary hearing for a non-dispositive motion in a civil case, and we have found no

  error even in a district court’s imposition of sanctions without a full evidentiary hearing.” Id. (original

  emphasis). Nothing in this opinion indicates that the issue before the Second Circuit was either novel

  or complex. See Watkins v. Smith, No. 12-CV-4635 (DLC), 2015 WL 476867, at *4 (S.D.N.Y. Feb. 5,

  2015) (“The record does not indicate that a rate for attorney work that either exceeds or sits in the

  upper limits of the Southern District’s prevailing range is appropriate in this case. . . . The issues

  presented on appeal were not novel or complex, and the work performed concerned only a discrete

  aspect of the case.”).

          Third, Bernstein “did not seek a fee for work done in the district court incident to the motion

  for sanctions and the Court’s supervision of the distribution of unclaimed funds.” (Dkt. 277 ¶ 8.)

  Whether Bernstein sought a fee for his work opposing the sanctions motion has no bearing on the

  reasonableness of his hourly rate. Bernstein has not established otherwise.

          The Court previously held that Bernstein’s travel time should be compensated at half his

  hourly rate, or $175 per hour. (Dkt. 206 at 21 n.6.) Because Bernstein provides no reason to deviate

  from this holding, the undersigned applies the rate of $175 per hour. See Estrella v. P.R. Painting Corp.,



                                                      7
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 8 of 11 PageID #: 3405



  596 F. Supp. 2d 723, 726 (E.D.N.Y. 2009) (“The Court finds that compensating [Jonathan A.]

  Bernstein for travel time at 50% of his hourly rate is appropriate.”).

          Accordingly, the undersigned recommends that Bernstein’s legal work should be reimbursed

  at the rate of $350 per hour and his travel time should be reimbursed at the rate of $175 per hour.

          B.       Reasonableness of Time (Excluding Work on the Instant Fees Motion and
                   Travel)

          Plaintiffs seek reimbursement for 33.61 hours of Bernstein’s time. However, not all of

  Bernstein’s work on this matter should have been performed by an experienced attorney. Instead,

  certain tasks that Bernstein performed—such as filing documents and inserting citations to the record

  in briefs (Dkt. 277-2 at 1-2)—should have been performed by a paralegal. See Callari, 2020 WL

  2771008, at *12 (explaining that tasks like “review[ing] electronic orders and case management orders,

  [and] fil[ing] documents on ECF . . . should have been conducted by a paralegal”). Specifically, the

  following seven entries contain tasks that should have been performed by a paralegal and not an

  experienced attorney:

        Date                                   Narrative                         Hours   Fees Sought
   December 14, 2018      Draft and file acknowledgment and notice of           0.33     $133.33
                          appearance, certificate of service
   December 27, 2018      File opposition to motion                             0.2      $80
   April 24, 2019         Review motion to reinstate appeal; research and       3.1      $1240
                          draft declaration in opposition; file ECF
   May 1, 2019            Revise, finalize and file declaration in opposition   0.25     $100
                          to motion
   July 17, 2019          Review appendix, insert citations to record, revise   1.3      $520
                          and edit brief
   July 30, 2019          Complete and file oral argument statement             0.25     $100
   November 1, 2019       Review, execute and file notice of hearing date       0.2      $80

  (Dkt. 277-2 at 1-2.) It is difficult to determine how many hours Bernstein spent on these paralegal

  tasks because many of the entries are “block billed.” “While block billing is not prohibited in this

  Circuit,” the practice “renders it difficult to determine whether, and/or the extent to which, the work

  done by the attorneys is duplicative or unnecessary.” Callari, 2020 WL 2771008, at *14 (quotation,


                                                     8
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 9 of 11 PageID #: 3406



  citations, and alteration omitted).

          Rather than parsing out how much time Bernstein dedicated to tasks that should have been

  performed by others, the undersigned recommends that it is reasonable to reduce his 33.61 hours of

  attorney time by 10% to 30.25 hours. See Flores v. Food Express Rego Park, Inc., No. 1-CV-1410

  (KAM)(SMG), 2016 WL 386042, at *3 (E.D.N.Y. Feb. 1, 2016) (reducing an attorney’s hours by 15%

  pursuant to its “‘authority to make across-the-board percentage cuts in hours as a practical means of

  trimming fat from a fee application’” (quoting In re Agent Orange Prod. Liab. Litig., 818 F.2d 226, 237

  (2d Cir. 1987))); see also TADCO Constr. Corp. v. Dormitory Auth. of N.Y., No. 08-CV-0073

  (KAM)(MDG), 2016 WL 11669712, at *5 (E.D.N.Y. Dec. 21, 2016) (“In instances where the court

  will grant attorney’s fees but the record keeping consists of block-billing, it is appropriate to implement

  a percentage reduction to the requested hours because block entries make it difficult for the court to

  determine whether the time expended was reasonable.” (citation omitted)).

          C.      Reasonableness of Time Spent on the Instant Fee Application

          Bernstein spent 3.05 hours on the motion currently before the undersigned. Based on the

  descriptions provided, the undersigned concludes that none of the time associated with this motion

  was spent on tasks that should have been handled by a paralegal. (Dkt. 277-2 at 2.) Furthermore, the

  time Bernstein spent on this motion appears to be reasonable. Accordingly, the undersigned

  recommends that Plaintiffs be awarded the fees for the 3.05 hours Bernstein worked on this motion.

  See Reed v. A.W. Lawrence & Co., Inc., 95 F.3d 1170, 1184 (2d Cir. 1996) (reversing “the district court’s

  order denying the plaintiff an award of attorneys’ fees for the time incurred in litigating the fee claim”);

  TADCO Constr., 2016 WL 11669712, at *6 (“The court may award a fee for the time spent in preparing

  and defending an application for fees.” (citation omitted)).

          D.      Bernstein’s Travel Time

          Plaintiffs seek reimbursement for Bernstein’s travel time to and from the Second Circuit. He



                                                       9
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 10 of 11 PageID #: 3407



  billed 0.2 hours traveling to and from the courthouse on December 17, 2019 and 0.4 traveling to and

  from the courthouse on December 19, 2019. (Dkt. 277-2 at 2.) The undersigned recommends finding

  that 0.6 hours of travel time is reasonable. See Estrella, 596 F. Supp. 2d at 728.

   III.   Costs

          Plaintiffs seek $136.50 in reimbursement for copying and printing fees. (Dkt. 277-2 at 2.)

  Bernstein explained that Plaintiffs’ “brief was assembled, copied and printed in house, i.e., by my firm’s

  paralegal.” (Dkt. 277 ¶ 12.) The undersigned concludes that these costs are reasonable. See Ethelberth

  v. Choice Sec. Co., No. 12-CV-4856 (PKC)(VMS), 2016 WL 11469536, at *14 (E.D.N.Y. Aug. 5, 2016),

  R&R adopted, Aug. 23, 2016.

                                             CONCLUSION

          Based on the foregoing, the undersigned respectfully recommends that the Court grant

  Plaintiffs’ motion and approve Plaintiffs’ request for attorney’s fees as follows:


            Description                   Time                  Rate                      Total
    Paralegal Time                   0.6 hours         $80                       $48.00
    Attorney Time (Excluding         30.25 hours       $350                      $10,587.50
    Fees Motion)
    Attorney Time on Fees            3.05 hours        $350                      $1,067.50
    Motion
    Attorney Travel Time             0.6 hours         $175                      $105
    Fees Total:                                                                  $11,808.00

          The undersigned also respectfully recommends that the Court approve Plaintiffs’ request for

  costs in the amount of $136.50, for a total of $11,944.50 in fees and costs.

          Any written objections to this Report and Recommendation must be filed within 14 days of

  service of this report. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to file objections within

  the specified time waives the right to appeal any order or judgment entered based on this Report and

  Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).




                                                      10
Case 1:07-cv-04672-NGG-PK Document 279 Filed 07/14/20 Page 11 of 11 PageID #: 3408



                                      SO ORDERED:


                                       Peggy Kuo
                                      PEGGY KUO
                                      United States Magistrate Judge
  Dated:   Brooklyn, New York
           July 14, 2020




                                        11
